Memorandum. The order of the Appellate Division should be affirmed.
The record discloses that there were 1,617 signatures on the designating petition; 1,500 were required under the statute. It was stipulated at Special Term that 75 signatures were invalid. We conclude that another 134 signatures must be invalidated for omission or error with respect to the election or assembly district of subscribing witnesses (Matter of Rutter v Coveney, 38 NY2d 993; cf. Matter of Berry v Dodd, 38 NY2d 995). There accordingly were insufficient signatures to validate the petition. We neither reach nor consider the other issues tendered (see Matter of White v McNab, 40 NY2d 912, decided herewith).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.